Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
1.            Amendments to the specification and a new Fig. 3 filed on 08/25/2022 have been acknowledged and entered. The amendments to the specification and the new Fig. 3 do not enter a new matter.

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claims 1 and 3-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wyatt et al. (2015/0081153 A1), hereinafter Wyatt.  Regarding claim 1, Wyatt teaches a lawn mower 12, comprising: a battery 13 (paragraph 0018)  configured to provide power to said lawn mower; a walking system, comprising a walking wheel 18 and a motor 11 for driving the walking wheel; a cutter system (27, 28), comprising at least one blade, at least one drive motor for driving said blade to rotate, a start switch 23 for activating said cutter system, an a seat switch 34, and a cutter switch 43 (paragraph 0026); said cutter system starts to work when the seat switch 34 is switched on and both the start switch 23 and the cutter switch 43 are switched on.  See Figs. 1-4 in Wyatt.
             Regarding claim 2, Wyatt teaches everything noted above including that the start switch 23 is switched on, and said cutter system is powered on when said seat switch 34 is switched on; said start switch is switched off, and said cutter system is powered off when said seat 34 switch is switched off.  
             Regarding claim 3, Wyatt teaches everything noted above including that  start switch 23 is a contactor.  

Claim Rejections - 35 USC § 103
      4.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
       A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.       Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt. Regarding claim 4-9, Wyatt does not explicitly teach that the cutter system further comprises a high-low speed cutter switch for controlling a rotational speed of said blade, when the cutter system starts to work, the at least one blade rotates at a high speed if the high-low speed cutter switch is active and the at least one blade rotates at a low speed if the high-low speed cutter switch is inactive; a start pulse of said cutter switch comprises a rising edge and a falling edge, and a start signal of the cutter switch comprises a low-level input and a high-level input; the cutter system is activated if the valid start pulse of the cutter switch is a falling edge when the valid start signal of the cutter switch is a low-level input; wherein if the start signal of the cutter switch is valid when using a high-level input, and the start pulse of the cutter switch is valid when it is a rising edge, the cutter system is activated; a pulse clock signal CLK transitions from 0 to 1 when the start pulse of the cutter switch is a rising edge; the pulse clock signal CLK transitions from 1 to 0 when the start pulse of the cutter switch is a falling edge; and wherein the pulse clock signal CLK is 1 when the start signal of the cutter switch is a high-level input; the pulse clock signal CLK is 0 when the start signal of the cutter switch is a low-level input. However, Official Notice is taken that the use of high-low speed switch, start pulse of a cutter switch, and a low-level input and a high-level input as a cutter switch in a mower apparatus are old and when known in the art. 

Response to Arguments
6.           Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
              
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Peterson (3,736,729) and Dwyer (2017/0335818 A1) teaches a lawn mower. 

8.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 22, 2022